Citation Nr: 0024817	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for status-post fracture, 
right fourth and fifth metacarpals (major).


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
September 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's impairment of the right fourth and fifth 
metacarpals is not manifested by ankylosis.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 0 percent 
for the service-connected status-post fracture, right fourth 
and fifth metacarpals (major) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5223 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In a January 1989 rating action, service connection was 
granted and a 10 percent rating assigned for status-post 
fracture, right fourth and fifth metacarpals.  By an October 
1991 rating decision, that rating was reduced to the current 
level of zero percent.

In April 1998, the veteran requested an increased rating.  He 
reported that he suffered pain and cramping in his right 
hand.  In a July 1998 statement he stated that this 
"sometimes" interfered with his ability to properly perform 
him duties at work. 

The veteran reported to an examination for VA compensation 
purposes in August 1998 and related the history of his right 
hand disability.  The examiner noted that in-service 
treatment included surgical intervention; however, those 
records were not available to the examiner.  The veteran 
stated that his job required a good deal of repetitive motion 
(lifting, pulling and pushing in particular) during which he 
experienced cramping and weakness of the right hand.  The 
examiner noted that those complaints were "rather 
intermittent" in nature, and they responded to rest and use 
of over-the-counter pain medication as needed.  

Physical examination revealed that the veteran was right-hand 
dominant.  Grip strength was measured as 5/5 bilaterally.  
The veteran was able to make a fist with his right hand 
without difficulty and had one inch distance from his 
fingertips to the median transverse fold of the palm of the 
right hand.  The examiner observed the veteran untying and 
tying his shoes, and buttoning and unbuttoning buttons, all 
without difficulty.  The veteran was able to pick up pieces 
of paper, fold paper and tear paper without any difficulty to 
the right hand.  He was also noted to be able to pick up 
objects such as coins with his right hand without difficulty.  
The examiner noted no apparent abnormality in the veteran's 
ability to grasp, push, pull, twist, write, touch or express 
himself with respect to his right hand.  X-ray studies 
revealed internal fixation screws and plates noted on the 
fourth and fifth metacarpals.  There were no fractures, 
arthritic features or other significant related findings 
noted.  The examiner noted that he could appreciate no 
dysfunction involving the veteran's right hand and the 
veteran appeared to have full use of that hand.  The veteran 
claimed to experience weakness and cramping of his right hand 
with repetitive motion; however, throughout the examination 
period, repetitive motion testing was performed and there was 
no apparent weakness or cramping at the current time. 

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Finally, this 
matter has been adequately developed for the purpose of 
appellate review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The residuals of fractures of the fourth and fifth 
metacarpals are rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5223.  Under that code, favorable ankylosis 
of both the ring and little fingers of one hand warrants a 10 
percent disability rating for either the minor or major 
extremity.  

In order to classify the severity of ankylosis and limitation 
of motion of the veteran's right fourth and fifth fingers, it 
is necessary to evaluate whether motion is possible to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm. See 38 C.F.R. § 4.71a, Multiple Fingers: Favorable 
Ankylosis.  If the veteran is able to do so, the rating will 
be for favorable ankylosis, otherwise unfavorable.  

In the present case, service connection is in effect for 
fractures of the fourth and fifth metacarpal joints only and 
there is no medical evidence indicating that the veteran has 
ankylosis of either joint.  The Court has defined ankylosis 
of "immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  The report of the August 1998 examination 
included the examiner's observation that he could appreciate 
no dysfunction involving the veteran's right hand, the 
appellant appeared to have full use of that hand, and he 
demonstrated motion to one inch distance from his fingertips 
to the median transverse fold of the palm of that hand.  The 
veteran had full grip strength in the right hand and was able 
to use that hand for various tasks, including picking up 
objects, tying and buttoning.  There was no evidence that the 
veteran had ankylosis of either the fourth or fifth finger.  
Without ankylosis of the ring and little fingers, the 
criteria for a compensable evaluation under Diagnostic Code 
5223 would not be met.  Thus, an increased rating under the 
provisions of Diagnostic Code 5223 is not supported by the 
record. 

The benefit sought on appeal is denied. 

In considering the veteran's claim for increase, the Board 
has also considered his complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App.  202 (1995).  While pain is a factor for 
consideration when rating motion of a joint, there is no 
evidence which objectively confirms functional loss due to 
pain beyond that contemplated by the rating currently 
assigned.  In addition, there is no evidence that the veteran 
suffers arthritis in the affected joints.  Although the 
veteran complained of pain on repetitive motion, the examiner 
noted that repetitive motion testing was performed throughout 
the examination period, with no apparent evidence of weakness 
or cramping.  There was no evidence of incoordination or 
disuse atrophy.  The examiner further indicated that the 
veteran had full use of his right hand, with no appreciable 
dysfunction.  Thus, the Board finds no basis on which to 
grant a higher evaluation under limitation of motion criteria 
due to pain.  

The Board is aware that the August 1998 examination report 
included the examiner's comment that complete medical records 
detailing the veteran's in-service medical treatment were not 
available for review; however, the Board finds that the 
examination was adequate for rating purposes.  The veteran 
has not indicated that he was examined for, or that he 
received treatment for this disorder since 1991.  Thus, in 
this case, the Board finds that the examiner's lack of access 
to the service medical records did not impair his ability to 
ascertain the current nature and extent of any current 
disability.  Francisco.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for the status-post fracture, right 
fourth and fifth metacarpals (major) is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

